Citation Nr: 0948578	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-09 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a heart condition, to include as 
secondary to the service-connected posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1969.
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in February 2006, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.  


FINDINGS OF FACT

1.  A claim of service connection for a heart condition was 
denied in May 1989.  The decision was not appealed.  

2.  Evidence presented since the decision does not raise a 
reasonable possibility of substantiating the claim of service 
connection of a heart condition.


CONCLUSION OF LAW

1.  The May 1989 RO decision denying claims of service 
connection for a heart condition is final.  38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).

2.  New and material evidence sufficient to reopen the claim 
for service connection for a heart condition has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In October 2005, the agency of original jurisdiction (AOJ) 
sent a letter to the Veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the 
underlying claim of service connection for a heart condition, 
to include as secondary to the service-connected PTSD.  The 
Board notes that this letter did not provide notice compliant 
with Kent.  Kent-compliant notice was subsequently provided 
in the December 2007 Statement of the Case, however-the 
Veteran was provided the definitions of "new" and 
"material" and informed what specific notice was needed for 
reopening and establishing service connection-and the claim 
was subsequently readjudicated without taint from the prior 
decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Board finds 
that no prejudice resulted from the timing of the Kent-
compliant notice.  

The Board acknowledges that the October 2005 letter also did 
not provide notice of the disability rating or effective date 
regulations.  Because the claim to reopen has been denied, 
however, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the Veteran.  See Dingess/Hartman, 19 
Vet. App. at 473.  VA has done everything reasonably possible 
to assist the Veteran with respect to his claim for benefits, 
such as obtaining medical records and providing the 
opportunity for a personal hearing.  Thus, the Board finds 
the matter ready for adjudication.  

Reopening a Claim

Claims of service connection for a heart condition were 
denied in March 1976 and May 1989.  These decisions are final 
based on the evidence then of record.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1975).  38 U.S.C. § 4005(c) (1988); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1988).  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  

The claims of service connection for a heart condition were 
previously denied because the Veteran's heart murmur, which 
was found to have preexisted service, was not a service-
connectable disability and because the evidence did not show 
the existence of a service-connectable heart disorder that 
was incurred in or aggravated by service.  Evidence 
considered at the time of the prior decisions included the 
Veteran's history that his heart murmur had been aggravated 
during service, the Veteran's history of being diagnosed with 
mitral stenosis in 1974, and service treatment records.  

Evidence submitted for this application to reopen includes VA 
medical records reporting treatment for a variety of medical 
conditions, to include atrial fibrillation, mitral stenosis, 
and cardiomyopathy secondary to mitral stenosis.  Although 
this evidence is "new," in that it was not previously seen, 
this evidence is not material because it fails to cure the 
defect presented by the previous decision, namely the lack of 
competent evidence that a service-connectable disorder was 
incurred in or aggravated by service or that a currently 
diagnosed heart disorder is causally related to service.  

The Veteran has also submitted statements in which he 
contends his heart condition was aggravated by service.  This 
history was considered in the previous decisions, however; 
thus, it is not "new" evidence.  Furthermore, even this 
evidence were "new", it is not material since the Veteran, 
as a layperson is not competent to provide an opinion on the 
onset or cause of his currently diagnosed disorders.  Rather, 
medical evidence is needed to that effect.  See Espiritu, 2 
Vet. App. at 495 (1992).  In this case, the newly obtained 
evidence does not provide any competent findings linking any 
of the diagnosed, service-connectable heart disorders to 
service (via either cause or date of onset).  

The Board notes that the Veteran has also reported that his 
heart condition has been aggravated by his service-connected 
PTSD.  The Veteran has not provided any medical evidence, 
such as a treatise or medical opinion, suggestive of a link 
between PTSD and any of his diagnosed heart conditions, 
however.  As noted above, the Veteran's allegations of a 
relationship between his PTSD and his heart condition is not 
competent evidence; thus, in the absence of corroborating 
medical evidence, the Veteran's statements are not 
"material" evidence with which the matter can be reopened.  

In this case, the competent evidence does not suggest that a 
service-connectable heart condition was incurred in or 
aggravated by service or that a service-connectable heart 
condition is causally related to service or the service-
connected PTSD.  Thus, the Board finds that new and material 
evidence has not been submitted, and the request to reopen is 
denied.


	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a heart condition.  The 
request to reopen is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


